Case 1:21-cv-22260-BB Document 1 Entered on FLSD Docket 06/21/2021 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION

  MARY E. BEASLEY,

          Plaintiff,                                  CASE NO.: 1:21-cv-22260

  v.

  UNIVERSITY OF MIAMI,

          Defendant.

  _____________________________________/

              DEFENDANT’S NOTICE OF REMOVAL TO FEDERAL COURT

        Defendant, University of Miami (the “University”), by and through undersigned counsel

 and pursuant to 28 U.S.C. §§ 1441 and 1446, hereby files this Notice of Removal of the above-

 captioned case from the Circuit Court of the Eleventh Judicial Circuit in and for Miami-Dade

 County, Florida, in which it is now pending, to the United States District Court for the Southern

 District of Florida. In support hereof, the University states as follows:

        1.      Plaintiff, Mary E. Beasley, commenced the above-styled action by filing a

 Complaint against the University in the Circuit Court of the Eleventh Judicial Circuit in and for

 Miami-Dade County, Case No. 2020-011380-CA (31), on May 29, 2020. Plaintiff’s Complaint

 alleged two claims under Florida state law: (1) discrimination in violation of the Florida Civil

 Rights Act (“FCRA”); and (2) retaliation in violation of the FCRA

        2.      On May 19, 2021, the University moved to dismiss Plaintiff’s Complaint. In

 response to the University’s motion to dismiss, on June 8, 2021, Plaintiff filed a First Amended

 Complaint as of right pursuant to Fla. R. Civ. P. 1.190(a). Therein, Plaintiff alleges eight claims:

 (1) discrimination in violation of the FCRA; (2) discrimination and harassment in violation of the
Case 1:21-cv-22260-BB Document 1 Entered on FLSD Docket 06/21/2021 Page 2 of 4




 FCRA; (3) retaliation in violation of the FCRA; (4) violation of 29 U.S.C. § 1166(a) and 29 C.F.R.

 § 2590.606-4; (5) violation of 29 C.F.R. § 2590.606-4(b)(4)(xii); (6) violation of 29 C.F.R. §

 2590.606-4(b)(4)(vi); (7) violation of 29 C.F.R. § 2590.606-4(b)(4); and (8) a class claim for

 violation of 29 U.S.C. § 1166(a) and 29 C.F.R.§ 2590.606-4. 1

         3.      Title 28 U.S.C. § 1441(a) provides that “any civil action brought in a State court of

 which the district courts of the United States have original jurisdiction, may be removed by the

 defendant or the defendants, to the district court of the United States for the district and division

 embracing the place where such action is pending.”

         4.      This Court has original jurisdiction over Plaintiff’s federal-law claims (Counts 4-

 8) pursuant to 28 U.S.C. § 1331, which provides that “[t]he district courts shall have original

 jurisdiction of all civil actions arising under the Constitution, laws or treaties of the United States.”

         5.      Title 28 U.S.C. § 1367(a) provides that, “in any civil action of which the district

 courts have original jurisdiction, the district courts shall have supplemental jurisdiction over all

 other claims that are so related to claims in the action within such original jurisdiction that they

 form part of the same case or controversy under Article III of the United States Constitution.” This

 Court has supplemental jurisdiction over Plaintiff’s state-law claims under the FCRA because they

 are premised on the same factual allegations as Plaintiff’s federal claims, as all claims arise out of



 1
         The University has not yet responded to the First Amended Complaint. Pursuant to Fla. R.
 Civ. P. 1.190(a), the University’s response would have been due on or before June 18, 2021. In
 state court, the University sought and obtained an unopposed extension of time to respond until
 June 28, 2021. However, upon removal, Fed. R. Civ. P. 81(c)(2) provides that a “defendant who
 did not answer before removal must answer or present other defenses or objections under these
 rules within the longest of these periods: (A) 21 days after receiving—through service or
 otherwise—a copy of the initial pleading stating the claim for relief; (B) 21 days after being served
 with the summons for an initial pleading on file at the time of service; or (C) 7 days after the notice
 of removal is filed.” Therefore, the University believes that its response to the First Amended
 Complaint is due on or before June 28, 2021 (7 days after this Notice of Removal was filed).
 Notwithstanding, contemporaneously herewith, the University has filed a Motion to Dismiss.


                                                    2
Case 1:21-cv-22260-BB Document 1 Entered on FLSD Docket 06/21/2021 Page 3 of 4




 the University’s decision to terminate Plaintiff’s employment. See, e.g., Inetianbor v. CashCall,

 Inc., 923 F. Supp. 2d 1358, 1361 (S.D. Fla. 2013) (noting that removal was proper because the

 district court had original jurisdiction over plaintiff’s federal-law claim and supplemental

 jurisdiction over plaintiff’s state-law claims that “arise out of the same nucleus of operative facts”

 as the federal-law claim).

        6.      Pursuant to 28 U.S.C. § 1446(a), this Notice of Removal has been signed by counsel

 for the University pursuant to Fed. R. Civ. P. 11.

        7.      Pursuant to 28 U.S.C. § 1446(a), this Notice of Removal contains “a short and plain

 statement of the grounds for removal, together with a copy of all process, pleadings, and orders

 served upon” the University in this action.

        8.      Pursuant to 28 U.S.C. § 1446(b). this Notice of Removal is timely. Although this

 case was not originally removable when filed (as it only alleged state-law claims), it first became

 removable as of June 8, 2021, with the filing of Plaintiff’s First Amended Complaint, which

 asserted federal claims. This Notice of Removal is being filed within thirty (30) days of the date

 this case first became removable and, therefore, is timely. See 28 U.S.C. § 1446(b)(3) (“[I]f the

 case stated by the initial pleading is not removable, a notice of removal may be filed within 30

 days after receipt by the defendant, through service or otherwise, of a copy of an amended

 pleading, motion, order or other paper from which it may first be ascertained that the case is one

 which is or has become removable.”)

        9.      Pursuant to 28 U.S.C. § 1446(d), a true and correct copy of this Notice of Removal

 will be served on counsel for Plaintiff and will be filed with the Clerk of the Circuit Court of the

 Eleventh Judicial Circuit of Florida.




                                                   3
Case 1:21-cv-22260-BB Document 1 Entered on FLSD Docket 06/21/2021 Page 4 of 4




                                           Respectfully submitted,
                                           ISICOFF RAGATZ
                                           601 Brickell Key Drive, Suite 750
                                           Miami, Florida 33131
                                           Tel.: (305) 373-3232
                                           Fax: (305) 373-3233

                                           By: /s/ Teresa Ragatz
                                                   Eric D. Isicoff
                                                   Florida Bar No. 372201
                                                   Isicoff@irlaw.com
                                                   Teresa Ragatz
                                                   Florida Bar No. 545170
                                                   Ragatz@irlaw.com
                                                   Jordan D. Isicoff
                                                   Florida Bar No. 1004162
                                                   Jordan@irlaw.com


                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing was served via e-Mail

 and CM/ECF this 21st day of June, 2021, upon the following:

 REMER & GEORGES-PIERRE, PLLC
 Anthony M. Georges-Pierre, Esq.
 Max L. Horowitz, Esq.
 44 West Flagler Street, Suite 2200
 Miami, FL 33130
 (305) 416-5000- Telephone
 (305) 416-5005- Facsimile
 Email: agp@rgpattorneys.com
 mhorowitz@rgpattorneys.com

                                           By: /s/ Teresa Ragatz
                                                   Teresa Ragatz




                                              4
